Citation Nr: 0216417	
Decision Date: 11/15/02    Archive Date: 11/25/02

DOCKET NO.  01-09 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to August 
1945. 

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington, (RO), which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence shows that it is at least as likely as not 
that the veteran's right ear hearing loss is causally linked 
to noise exposure during active duty.  

3.  There is no competent medical evidence that the veteran's 
left ear hearing loss is causally linked to active duty, or 
any noise exposure therein.  

4.  There is no competent medical evidence that the veteran's 
low back condition, first shown many years after service, was 
incurred due to service.

5.  There is no competent medical evidence that the veteran's 
right knee condition, first shown many years after service, 
was incurred due to service.


CONCLUSIONS OF LAW

1.  The veteran's right ear hearing loss was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended to 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The veteran's left ear hearing loss was not incurred due 
to active service, nor may it be so presumed.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002); 66 
Fed. Reg. 45620-45632 (August 29, 2001) (codified as amended 
to 38 C.F.R. § 3.159); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

3.  The veteran's low back disability was not incurred due to 
active service, nor may arthritis of the low back be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113; 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002); 66 Fed. Reg. 45620-45632 (August 
29, 2001) (codified as amended to 38 C.F.R. § 3.159); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

4.  The veteran's right knee disability was not incurred due 
to active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002); 66 Fed. Reg. 45620-45632 (August 29, 2001) (codified 
as amended to 38 C.F.R. § 3.159); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has attempted to obtain the 
veteran's records from the Merchant Marine, and has obtained 
and associated all available post-service records with the 
claims file.  The RO advised the claimant of the evidence 
necessary to substantiate his claims by the October 2001 
Statement of the Case (SOC) and the April 2002 rating 
decision and accompanying cover letter.  In February 2001 
correspondence, the RO informed the veteran of the VCAA, the 
evidence of record, the information and release forms that 
the veteran needed to submit and the evidence that VA would 
request.  The claimant was provided a travel board hearing at 
the RO in July 2002 during which he had the opportunity to 
submit testimony and additional evidence, and inform VA of 
any additional sources of records.  At that time, the veteran 
specifically testified that he had been unable to obtain 
records of treatment he alleged occurred immediately after he 
left the Merchant Marine.  In correspondence dated in 
September 2000, the veteran stated that he could think of no 
other doctors involved in his treatment of the low back and 
knee.  The Board notes that the VCAA made no change in the 
statutory or regulatory criteria which govern the criteria 
for the current claims for service connection.  As such, the 
claimant was generally kept apprised of what he must show to 
prevail in his claim, what information and evidence he is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require a medical 
examination in this case regarding the veteran's claims for 
service connection for the left ear, low back and right knee 
because the record currently before it contains sufficient 
medical evidence to make a decision on the claims.  Charles 
v. Principi, No. 01-1536 (U.S. Vet. App. October 3, 2002); 
38 U.S.C. § 5103A.  As there are no competent medical records 
pertaining to the veteran's service, and no competent medical 
records regarding these conditions for years thereafter, any 
nexus opinion offered now by a medical examiner would be 
either speculative or based on a history provided solely by 
the veteran, and therefore not probative or material to the 
etiology of the claimed disabilities.  See Reonal v. Brown, 5 
Vet. App. 458, 460-461 (1993); Elkins v. Brown, 5 Vet. App. 
474 (1993).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  Thus, regarding the claimant's current 
claims, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the claimant 
regarding these issues are required based on the facts of the 
instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's claims.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claims below, and the 
Board will do the same.  As such, there has been no prejudice 
to the claimant that would warrant a remand, and the 
claimant's procedural rights have not been abridged.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Factual Background 

The veteran has submitted numerous pieces of correspondence 
to VA and government officials, and testified before the 
undersigned Board member in July 2002.  For the sake of 
clarity, the Board will address these various contentions 
together.  The veteran maintains that while he was on board a 
ship, the blast of a naval gun ruptured his right ear drum.  
As a result of the blast, he has since experienced decreased 
right ear hearing as well as drainage, scabbing and bone 
deterioration.  He also maintains that he injured his low 
back and right knee during combat while on board a ship, when 
a periscope was spotted and he had to run to general 
quarters.  He tripped and collided with another deck seaman.  
He claims that he was treated for these injuries while on 
leave in the Philippines.  The veteran states that the pain 
from these injuries continued for the remainder of his 
service as well as after his service.  The veteran has noted 
back injuries incurred in a 1985 rear-end collision, and a 
later fall from a ladder.  

The veteran's shipmate informed VA in December 2001 that he 
remembered seeing the veteran hold his ear and jump in pain 
after a 5-inch gun blast injured his ear.  The shipmate was 
unable to remember any low back injury, but did remember 
observing the veteran limp during one voyage.

In a March 2001 statement, the veteran's brother testified 
that the veteran had been in good health prior to his 
service, and was in pain from his ear and other injuries 
after he returned.  These injuries prevented the veteran from 
working in underground mines.  The veteran's brother 
identified a local hospital to which he had driven the 
veteran for treatment, as well as family physicians who had 
treated the veteran.  However, the hospital no longer existed 
and the doctors were deceased.  

The record before the Board contains a variety of post-
service private medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

A 1985 surgical report indicates that the veteran underwent 
right knee arthroscopic partial and medial lateral 
meniscectomies.  The post-operative diagnosis was torn medial 
and lateral menisci with chondromalacia changes.  Other 
medical records dated in 1985 provide a history of 
intermittent right knee pain since a fall in 1960.  

Audiograms dated during the 1990's demonstrate that the 
veteran does have current bilateral hearing loss for VA 
purposes, 38 C.F.R. § 3.385 (2002), as well as right ear 
suppurative otitis media.  He underwent a right ear 
tenoplasty in 1995.  A statement from a medical doctor 
received in November 1999 provides that he had treated the 
veteran for a recurrent ear problems during the 1950's and 
early 1960's.  

Medical records show that the veteran underwent a laminectomy 
in 1988.  A July 1990 medical report provides that the 
veteran had a long history of low back and leg discomfort.  
The report states that the veteran reported that his first 
injury occurred in 1985 when he slipped and fell on his 
buttocks and back.  In a 1987 motor vehicle accident, the 
veteran's car was struck from the rear and he experienced 
back pain.  In July 1990, he injured himself falling 10 - 12 
feet from a ladder, resulting in back pain.  Additional 
medical records demonstrate that the veteran continued to 
receive treatment throughout the 1990's.  Diagnoses include 
lumbar sprain, degenerative joint disease and spurring, 
chronic sciatica by symptomatology, lumbar osteoarthritis, 
lumbar segmental dysfunction.


Legal Analysis

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  The disease entity for 
which service connection is sought must be "chronic" as 
opposed to merely "acute and transitory" in nature.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran engaged in combat with the enemy during a period 
of war, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in service, such satisfactory lay or other evidence 
of service incurrence if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence. 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d).  Every 
reasonable doubt shall be resolved in the veteran's favor.  
Service connection of such disease or injury may be rebutted 
by clear and convincing evidence to the contrary.  38 
U.S.C.A. § 1154(b).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and certain chronic diseases, 
including sensorineural hearing loss and arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

As noted above, the veteran's service medical records are not 
available.  In cases such as these, VA has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit of the doubt rule.  Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

Based on a thorough review of the record, and giving the 
veteran the statutory benefit of the doubt, the Board finds 
that the evidence supports service connection for right ear 
hearing loss.  38 U.S.C.A. § 5107(b).  The Board notes that a 
ship-mate has testified as to witnessing the claimed incident 
of acoustic trauma to the veteran's right ear, establishing 
an in-service injury.  Continuity of symptomatology is shown 
by a statement from a doctor who treated the veteran in the 
1950's and the early 1960's.  The Board notes that, giving 
the veteran the benefit of the doubt, this evidence is makes 
it as least as likely as not that his current right ear 
hearing loss was incurred during his active service.  

However, the Board finds that the preponderance of the 
evidence is against entitlement to service connection for 
left ear hearing loss, a low back disability and a right knee 
disability.  The evidence contains no evidence that the 
veteran injured his left ear, right knee or back during 
service or was treated for left ear hearing loss or low back 
arthritis within one year of separation.  In fact, the 
evidence does not show actual treatment for the left ear 
until years after service, or treatment of the low back and 
right knee until decades after service.  

While a medical doctor related treatment for the veteran's 
ears in the 1950's and early 1960's, the fact remains that 
there is no evidence of an in-service left ear injury, as 
opposed to the in-service right ear injury.  Similarly, while 
a 1985 medical record refers to a right knee condition in 
1960, there is no indication that this remark is based on 
anything other than a report by the veteran.  Regardless, 
such knee treatment would still be many years after the 
veteran's separation.  

Finally, the Board observes that there is no medical evidence 
showing a nexus or link between the veteran's current 
disorders and his service, such as a medical opinion linking 
them.  Ideally, such an opinion would be based on a review of 
the record.  As a layperson, the veteran and his brother are 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, their own 
opinions are not material to the present claims.  

The Board has considered entitlement to service connection 
under 38 U.S.C.A. § 1154(b).  However, the veteran's 
Department of Defense Form 214 is negative for any indication 
that the veteran participated in combat.  

As the preponderance of the evidence is against the veteran's 
claims for service connection for left ear hearing loss, low 
back disability and right knee disability, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

